Case 1:17-cv-00374-LPS Document 374 Filed 10/17/18 Page 1 of 2 PageID #: 6496




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

                               )
 BRISTOL-MYERS SQUIBB COMPANY )
 AND PFIZER INC.,              )
                               )
      Plaintiffs and           )
      Counterclaim-Defendants, )
                               )
                                                                C.A. No. 17-374-LPS
              v.               )
                                                                (CONSOLIDATED)
                               )
 AUROBINDO PHARMA USA INC., et )
 al.,                          )
                               )
      Defendant and            )
      Counterclaim-Plaintiff.  )


           PLAINTIFFS’ NOTICE OF DEPOSITION TO KAVITA INAMDAR

       PLEASE TAKE NOTICE that, pursuant to the Federal Rules of Civil Procedure and the

applicable Local Rules of the United States District Court for the District of Delaware, Plaintiffs

Bristol-Myers Squibb Company and Pfizer Inc. (collectively, “Plaintiffs”) will take the deposition

upon oral examination of Kavita Inamdar. The deposition will take place on November 15, 2018,

beginning at 9:00 a.m., at the offices of Seyfarth Shaw LLP, 620 Eighth Avenue, New York, NY

10018 before a court reporter, notary public, or other person duly authorized by law to administer

oaths, and continuing from day to day until complete. This deposition will be recorded by

stenographic and audiovisual means.

       You are invited to attend and participate.
Case 1:17-cv-00374-LPS Document 374 Filed 10/17/18 Page 2 of 2 PageID #: 6497




Dated: October 17, 2018                Respectfully submitted,

                                       FARNAN LLP

                                       /s/ Michael J. Farnan
                                       Joseph J. Farnan, Jr. (Bar No. 100245)
                                       Brian E. Farnan (Bar No. 4089)
                                       Michael J. Farnan (Bar No. 5165)
                                       919 N. Market Str., 12th Floor
                                       Wilmington, DE 19801
                                       Tel: (302) 777-0300
                                       Fax: (302) 777-0301
                                       farnan@farnanlaw.com
                                       bfarnan@farnanlaw.com
                                       mfarnan@farnanlaw.com

                                       Amy K. Wigmore (admitted pro hac vice)
                                       Gregory H. Lantier (admitted pro hac vice)
                                       Tracey C. Allen (admitted pro hac vice)
                                       Heather M. Petruzzi (admitted pro hac vice)
                                       Christa J. Laser (admitted pro hac vice)
                                       Wilmer Cutler Pickering Hale and Dorr LLP
                                       1875 Pennsylvania Ave, NW
                                       Washington, DC 20006
                                       202-663-6000
                                       202-663-6363

                                       Kevin S. Prussia (admitted pro hac vice)
                                       Andrew J. Danford (admitted pro hac vice)
                                       Timothy A. Cook (admitted pro hac vice)
                                       Kevin M. Yurkerwich (admitted pro hac vice)
                                       Katherine P. Kieckhafer (admitted pro hac vice)
                                       Annaleigh E. Curtis (admitted pro hac vice)
                                       Wilmer Cutler Pickering Hale and Dorr LLP
                                       60 State Street
                                       Boston, MA 02109
                                       617-526-6000
                                       617-526-5000

                                       Counsel for Plaintiffs Bristol-Myers Squibb
                                       Company and Pfizer Inc.




                                    -2-
